DETAILED ACTION
This action is in response to the amendment filed November 18, 2021.  The specification and claims 1, 4, 6, 7, 11, 13 and 15 have been amended and claims 2 and 3 have been cancelled.  Claims 1 and 4-15 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheets were received on November 18, 2021.  The drawings are acceptable.

Allowable Subject Matter
Claims 1 and 4-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose an electric clutch actuator comprising the specified gear mechanism arranged together with the remainder of the recited structure in the manner set forth in independent claim 1, in particular wherein the gear mechanism contains an intermediate gear wheel which is arranged between a pinion arranged on a motor shaft and driving teeth which are coupled to a spindle nut in which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656